Citation Nr: 1435960	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-17 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right wrist with surgical scars.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from December 2000 to September 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2013, the Veteran presented testimony at a Travel Board Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Veteran's appeal originally included a claim for service connection of asthma.  Before the matter was certified to the Board, however, in an April 2011 rating decision, the RO granted service connection.  The grant of service connection constitutes a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the Veteran did not appeal initial rating or effective date.  Those matters, therefore, are not in appellate status.  See Grantham, 114 F.3d at 1158.  No further consideration is thus necessary.  

Other than the hearing transcript, the Veteran's Virtual VA claims file includes only documents that are duplicative or irrelevant to the issue on appeal.  The Veterans Benefits Management System does not show any additional documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, remand is required to attempt to obtain private medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).  The Veteran submitted October 2010 treatment records from Dr. SDS, a private orthopedist.  He also specified at his July 2011 VA examination that he sees a civilian physician who has recommended a wrist fusion and possibly a joint replacement.  No other records from these providers are associated with the claims file.  On remand, the AOJ should obtain any outstanding private treatment records.  

Second, remand is required for an updated examination.  VA has a duty to notify and assist claimants in substantiating a claim for benefits, which includes providing a new examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2013); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The Veteran's most recent VA examination was in July 2011.  At his October 2013 Travel Board Hearing, he testified that over the past year he has had radiating pain from his right wrist.  He reported that his orthopedic surgeon has explained that the radiating pain is due to the wrist collapsing on itself and the bone deteriorating.  These symptoms were not present at the 2011 examination and suggest worsening.  On remand, the AOJ should afford the Veteran a current VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for any records from Dr. SD. at the Orthopedic and Sports Medicine Associates.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

2.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right wrist disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records, post-service medical records, and statements.  The examiner should report all signs and symptoms necessary for evaluation of the Veteran's right wrist disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and state whether there is any form of ankylosis or equivalent functional impairment.  He or she should also identify an impairment of the radius and ulna, including any malunion or nonunion.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  The examiner must also address any neurological symptoms, such as radiating pain, to include any relevant testing.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

